Citation Nr: 1034032	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-36 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical 
services provided by Heart of Florida Regional Medical Center on 
May 20, 2008.

(Issues of entitlement to service connection for a lung 
disability, and of entitlement to initial increased disability 
ratings for posttraumatic stress disorder and diabetes mellitus 
are the subject of a separate decision)


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Tampa, Florida.

In April 2010, the Veteran testified at a travel board hearing at 
the RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with his claims folder.  The 
Board notes that, the Veteran in his appeal of the issues listed 
on the title page to be addressed in a separate decision, 
specifically indicated that he did not want a Board hearing with 
regard to those issues.  Likewise, during a pre-hearing 
conference, the Veteran and his representative reiterated that 
the only issue for which he was providing testimony was the 
reimbursement issue.

The Board notes that the Veteran is entitled to representation at 
all stages of an appeal.  38 C.F.R. § 20.600 (2009).  Although 
the Veteran submitted a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, in February 
2008 appointing Florida Department of Veterans Affairs (FDVA) his 
power of attorney (POA), a subsequent VA Form 21-22, received in 
December 2008, indicates that the Veteran's representative is 
Veterans of Foreign Wars (VFW).  However, VA sent copies of all 
correspondence addressed to the Veteran to FDVA and FDVA 
represented the Veteran during his April 2010 travel board 
hearing.  The Veteran did not object to FDVA's representation and 
there is no evidence of record indicating VFW ever attempted to 
represent the Veteran in his appeal.  Thus, in light of the 
foregoing, the Board recognizes FDVA as the Veteran's current 
representative with regard to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran was enrolled in the VA health care system at the 
time the medical treatment was provided, he had received VA 
medical services within the preceding 24 months, he is 
financially liable for such treatment and he had no coverage 
under a health plan contract for payment or reimbursement of the 
private hospital.

2.  The medical treatment provided by Heart of Florida Regional 
Center on May 20, 2008, was not for a service-connected 
disability, and he is not otherwise eligible for reimbursement 
under 38 U.S.C.A. § 1728.

3.  The claim for payment or reimbursement of medical expenses 
incurred was filed within 90 days of the date the Veteran was 
treated at the Heart of Florida Regional Center's emergency room.

4.  The treatment at the Florida Regional Center was for a 
medical emergency of such nature that a prudent lay person would 
reasonably expect that a delay in seeking immediate medical 
attention would be hazardous to life or health, and a VA or other 
Federal facility was not feasibly available at the time the 
Veteran first sought treatment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for payment or reimbursement for medical services 
provided by Heart of Florida Regional Medical Center on May 20, 
2008, pursuant to the "Millennium Bill Act," have been met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 17.54, 17.120, 17.121, 17.1000, 17.1001-17.1008 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim.  38 C.F.R. 
§ 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.

Because the Veteran's claim for reimbursement is being granted, 
there is no need to review whether VA's statutory duties to 
notify and assist are fully satisfied as any error would be non-
prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Analysis

The Veteran seeks payment or reimbursement for medical treatment 
at Heart of Florida Regional Medical Center, a non-VA facility, 
on May 20, 2008.  He maintains that the private medical services 
were rendered under emergent circumstances and that he had sought 
VA authorization prior to treatment by calling VA's triage nurse.  
The VA Medical Center (VAMC) denied this claim based on a finding 
that the Veteran's care was of a non-emergent nature and that a 
VA facility was feasibly available for his treatment.

Initially, the Board notes that the admission of a Veteran to a 
non-VA hospital at the expense of VA must be authorized in 
advance.  38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539, 
541 (1997).  In the case of an emergency that existed at the time 
of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2009).  During 
his April 2010 personal hearing, the Veteran testified that he 
called VA's triage nurse and was told to go to the nearest 
hospital.  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the United States 
Court of Appeals for Veterans Claims (Court) noted that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54.  The Veteran in 
Smith argued that his non-VA care was authorized because his VA 
treating physician had informed him that arrangements were made 
for him to be treated at a non-VA medical facility.  The Court, 
in rejecting that contention, observed that the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization of payment contemplated in the VA regulation.  In 
this case, despite the Veteran's contention that he got prior 
authorization from the VA triage nurse, there is no evidence that 
he obtained proper authorization pursuant to 38 C.F.R. § 17.54 
for payment of the private medical expenses he incurred on May 
20, 2008.

The VAMC adjudicated the Veteran's claim pursuant to the Veterans 
Millennium Health Care and Benefits Act and implementing 
regulations.  38 U.S.C.A. § 1725 (West 2002), 38 C.F.R. 
§§ 17.1000-17.1008 (2009).  Under these provisions payment or 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA facilities that have not been previously 
authorized may be authorized when the Veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24- month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  See 38 
C.F.R. § 17.1002; see also 38 U.S.C.A. § 1725.

For this purpose, "emergency treatment" is defined as medical 
care or services furnished when (1) VA or other Federal 
facilities are not feasibly available and an attempt to use them 
beforehand would not have been reasonable, (2) there is a medical 
emergency of such nature that a prudent lay person would 
reasonably expect that a delay in seeking immediate medical 
attention would be hazardous to life or health, and (3) any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such nature 
that the veteran could not have been safely discharged or 
transferred to a VA or other Federal facility.  See 38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1002.  As pertinent to this case, a claim 
for payment or reimbursement must be filed within 90 days after 
the date the Veteran was discharged from the facility that 
furnished such treatment.  38 C.F.R. § 17.1004(d).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

In this case, the VA Medical Center determined in a December 2008 
eligibility screening review that the claim for payment was 
timely filed, that treatment was provided for a nonservice-
connected condition, that the private hospital at issue provides 
emergency care, that the Veteran was enrolled in the VA health 
care system at the time of treatment, that he had received VA 
medical services within the preceding 24 months, and that he has 
no health insurance, including eligibility benefits under 
Medicare or Medicaid for payment or reimbursement for such 
treatment.  Additionally, the evidence reflects that the Veteran 
is financially liable to the private hospital for the treatment 
at issue.  Although the Veteran is service-connected for PTSD and 
diabetes mellitus, type II, he did not seek emergency treatment 
for either of these disabilities on May 20, 2008.  

Accordingly, the remaining issues are (1) whether the treatment 
at issue was for a medical emergency of such nature that a 
prudent lay person would reasonably expect that a delay in 
seeking immediate medical attention would be hazardous to life or 
health medical care or services; and (2) whether VA or other 
Federal facilities were not feasibly available and an attempt to 
use them beforehand would not have been reasonable.  Based on the 
following evidence and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that both of these criteria have 
been met in this case.

At his April 2010 hearing, the Veteran testified that he had a 
heart attack approximately 5 years before and believed that he 
was having a heart attack when he sought treatment at the Heart 
of Florida Regional Medical Center on May 20, 2008.  He testified 
that he was experiencing shortness of breath, a lot of coughing, 
chest pain and tightness and a tingling feeling in his arm in the 
early morning hours of May 20th.  When he had the previous heart 
attack while living in New York, a doctor had told him that 
whenever he began to cough persistently with these symptoms, he 
was likely having a heart attack and to report to a hospital.  
Although he initially experienced chest pain after swinging a 
golf club several days prior to his emergency room visit, he also 
had asthma and believed that he was having an asthmatic attack.  
He tried to manage his chest discomfort with medication and 
treatments for his asthma.  He testified that he initially felt 
much better afterwards, but that he started "getting tighter 
again" and after a few days could not take the chest pain any 
longer.  He drove himself to the emergency room because his wife 
was ill and unable to drive.  He believed that he was too ill to 
drive the 1 1/2 hours from his home to the VA Medical Center in 
Orlando and was afraid he might have an accident trying.  He 
opted to go to Heart of Florida, which was only 20-25 minutes 
from his home.  The Veteran testified that he called the VA 
triage nurse prior to going to the emergency room, and was told 
to go to the hospital if it was an emergency.

Records from the hospital confirm that the Veteran was treated at 
the Emergency room on May 20, 2008, at approximately 6:30 AM for 
complaints of right-sided chest pain and shortness of breath.  At 
that time he gave a history of a sudden onset of right-sided 
chest pain 5 days before after he swung a golf club.  He reported 
that the pain gradually escalated despite his taking NSAIDs from 
VA.  Although he reported shortness of breath at the time of the 
admission and reported his pain as being 10 on a scale of 1 to 
10, the review of symptoms indicated that there was no evidence 
of shortness of breath or dypsnea on exertion.  There was 
evidence of pain to deep inspirations.  However it was determined 
that the severity of his condition was moderate and stable.  
Physical examination further showed that cardiovascular 
examination revealed regular rhythm and rate.  The Veteran's 
respirations were bilaterally equal with normal respiratory 
effort.  The examiner noted that the Veteran had exquisite and 
easily reproducible pain to palpation.  Although an EKG study was 
abnormal, it was noted that there had been no change from an 
earlier, February 2008 EKG study.  The clinical impressions were 
chest wall pain and costochondritis.  

Based on the treatment records, a VA Chief Medical Officer 
determined that the Veteran's condition was non-emergent because 
his symptoms had persisted for 5 days prior to his seeking 
treatment.  He further indicated that a VA facility was feasibly 
available on May 20, 2008.

The Board acknowledges the Chief Medical Officer's determination 
that the Veteran's condition was not emergent.  However, the 
regulations do not require that a Veteran's treatment actually be 
proven emergent from a purely medical standpoint in order to 
qualify for payment or reimbursement.  Rather, it need be 
demonstrated only that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health, that is, 
placing the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part.  38 C.F.R. § 17.1002(b); see also, Swinney 
v. Shinseki, 23 Vet. App. 257 (2009).

When weighing the totality of the circumstances to determine 
whether a prudent layperson would consider the situation emergent 
for purposes of statute authorizing VA reimbursement for 
emergency treatment rendered in a non-VA facility, the Board may 
consider evidence regarding whether the treatment ultimately 
rendered was for an emergent condition; however, that 
determination, made in hindsight, is not dispositive of whether 
the claimant is eligible for reimbursement under the statute.  In 
this case, the treatment rendered did not appear to be for an 
emergent condition, in hindsight, and that also appears to be the 
reason for the denial of this claim.  However, as noted above, 
during his hearing the Veteran testified that he felt he was 
having a heart attack at the time.  His belief was based on his 
prior experience.  Likewise, although he had been experiencing 
pain for the previous 5 days, the Veteran attempted to treat his 
symptoms with some success initially, but on the morning of May 
20th his symptoms had significantly worsened, causing him to fear 
that he was having a heart attack.  As such, although the 
Veteran's condition was eventually determined to be non-emergent 
from a purely medical standpoint, the Board finds that the 
condition was of such nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  Id.

With respect to the availability of a VA facility, the Board 
acknowledges that the VA Medical Center in Orlando was available 
at the time the Veteran sought treatment at Heart of Florida 
Regional Medical Center's emergency room.  However, the Veteran 
testified that he had to drive himself to the emergency room 
because his wife was too ill to drive and that the VAMC in 
Orlando was 1 1/2 hours away while the private emergency room was 
only 20-25 minutes from his home.  Because he feared he was 
having a heart attack and was experiencing severe pain, the 
Veteran testified that he was afraid that he would not be able to 
make it the VAMC or would have an accident attempting to do so.  
Resolving all reasonable doubt in favor of the Veteran, given the 
severe pain and other symptoms that he had been experiencing 
early that morning and his relative distance from the VA facility 
as compared to the private hospital, the Board notes that it 
would not have been reasonable to expect the Veteran to travel to 
the nearest VA facility.

In light of the foregoing, and as all of the other criteria are 
met under 38 U.S.C.A. § 1725, treatment was for an emergent 
condition and a VA facility was not feasibly available to provide 
the Veteran's care on May 20, 2008; thus, payment or 
reimbursement of unauthorized medical expenses for medical care 
received at Heart of Florida Regional Medical Center on May 20, 
2008 is warranted.


ORDER

Payment or reimbursement of medical expenses no previously 
authorized that were incurred for treatment at the Heart of 
Florida Regional Medical Center's emergency room on May 20, 2008, 
is granted



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


